Citation Nr: 0734331	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.D. Watson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which 
granted service connection for degenerative disc disease of 
the lumbar spine and degenerative arthritis of the right 
knee, and assigned 10 percent ratings for each.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that she 
is afforded every possible consideration.

In September 2004, a statement of the case (SOC) was issued.  
Thereafter, in November 2004, the veteran submitted 
pertinent private medical records regarding her back claim.  
These additional medical records were not, however, 
considered by the RO.  Nevertheless, in December 2004, the 
RO certified the veteran's appeal to the Board.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), the case is 
returned to the RO/AMC for consideration and the issuance of 
a SSOC.  38 C.F.R. § 19.37(a).

Furthermore, in her November 2004 Form 9, the veteran 
discussed numerous spine and knee symptoms.  Specifically, 
the veteran reported that she was having back spasms, 
extended episodes of disabling back and knee pain, and 
tingling and numbness in both legs.  The last VA 
compensation examination, which was conducted in 2002, does 
not include a discussion of the aforementioned symptoms, 
which suggests that her disabilities may have worsened.  The 
Board thus remands for a VA examination to evaluate the 
current level of the veteran's disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA spine 
and knee examination to determine the 
current extent and severity of her 
degenerative disc disease and arthritis 
of the right knee.  The claims file must 
be made available to the examiner, and 
the examiner should indicate in his 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if appropriate, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should be provided the rating 
criteria for the spine in effect prior to 
September 23, 2002; as of September 23, 
2002; and as of September 26, 2003.  The 
examiner should report the veteran's 
current manifestations of her disease of 
the lumbar spine in terms of all three 
versions of the rating schedule.  
Furthermore, the examiner should be 
provided all potentially applicable rating 
criteria for the veteran's knee disability 
and report the veteran's current 
manifestations of her arthritis of the 
right knee in terms of each.

In assessing the range of motion testing 
for the veteran's spine and right knee, 
the examiner should address the criteria 
of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner should note whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and he should address whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected part 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion, or no 
limitation of function, such facts should 
be noted in the report.

2.  After these actions have been 
completed, the RO should then 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, which 
considers all the pertinent evidence of 
record, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice. 
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
her claim. Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of the claim.  See 38 C.F.R. § 
3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

